DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Harvey Liu on 12 January 2022.
The application has been amended as follows: 

 Claim 1 (Currently Amended): A diagnostic kit for identifying an animal as being at an elevated risk of developing a disease or condition resulting from low hydration, comprising: 
at least one alkali metal oxalate sample that may be contacted with urine from the animal; 
a means for detecting calcium ion concentration in the at least one alkali metal oxalate sample; 
at least one modifier of calcium oxalate comprising a citrate; and 
instructions for using the kit.

Claim 6 ( Canceled)

1, wherein the at least one modifier of calcium oxalate stone formation is potassium citrate.

Claim 19 (Currently Amended): A diagnostic kit for identifying an animal as being at elevated risk of developing a disease or condition resulting from low hydration, comprising: 
at least one container for holding a urine sample comprising at least one calcium-specific reporter dye and substantially free of an alkali metal oxalate; 
at least one container for holding a urine sample comprising at least one calcium-specific reporter dye, at least one modifier of calcium oxalate comprising a citrate, and an alkali metal oxalate sample; and
a chart for comparing color of urine samples added to the first and second containers, wherein the colors on the chart are colors known to be observed for an alkali metal oxalate concentration or the absence of alkali metal oxalate, a concentration of free calcium ions, and a calcium-specific reporter dye.

Claim 21 (Currently Amended): A method for predicting the risk of calcium oxalate stone formation in the urinary tract of an animal, the method comprising: 
preparing a plurality of alkali metal oxalate samples, wherein at least one sample comprises a concentration of alkali metal oxalate that is different from a concentration of alkali metal oxalate of at least one other sample;
incubating at least one sample formed with a modifier of calcium oxalate comprising a citrate;
reacting a known volume of a urine sample from the animal with the alkali metal oxalate samples; and
determining a minimum concentration of alkali metal oxalate required to precipitate calcium oxalate, wherein a lower minimum concentration of alkali metal oxalate required to precipitate the calcium oxalate is associated with a higher risk of calcium oxalate stone formation in the urinary tract of the animal.

Claim 22 ( Canceled)

Election/Restrictions
Claims 1-2, 4-5, 8, 10, 12-14, 17-19, 21, and 23-24 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 29 October 2021, has been reconsidered in view of the allowability of claims, in addition to the amendment to claim 21 entered by Examiner’s Amendment, to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 October 2021 is withdrawn. Claims 21 and 23-24, directed to a method of predicting the risk of calcium oxalate formation in the urinary track of an animal are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-5, 8, 10, 12-14, 17-19, 21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Sarig et al. (US Patent No. 4,399,003) discloses a diagnostic kit for identifying an elevated risk of developing a disease or condition resulting from low hydration (diagnosing a patient’s proneness to develop calcium oxalate kidney stones, abstract), comprising: at least one alkali metal oxalate sample (aqueous sodium oxalate solution) that may be contacted with urine from the animal (col. 3, ln. 67); a means for detecting calcium ion concentration in the at least one alkali metal oxalate sample (standard calcium chloride solutions for the calibration of the calcium-specific electrode, col. 3, ln. 68 and col. 4, ln 1).
Sarig further discloses a method comprising preparing a plurality of alkali metal oxalate samples, wherein at least one sample comprises a concentration of alkali metal oxalate (oxalate ions, col. 1, ln. 63); reacting a known volume of a urine sample from the 
Helger et al. (US Patent No. 3,798,000) discloses a diagnostic kit for identifying an animal as being at elevated risk of developing a disease or condition resulting from low hydration (col. 1, ln. 8-11), comprising: at least one container for holding a urine sample comprising at least one calcium-specific reporter dye (phthalein purple) (col. 3, ln. 54) and substantially free of an alkali metal oxalate; and a chart (colorimeter) for comparing color of urine samples added to the first and second containers, wherein the colors on the chart are colors known to be observed for calcium content (col. 2, ln. 15-21).
However, the prior art neither teaches nor fairly suggests a kit further comprising at least one modifier of calcium oxalate comprising a citrate (nor potassium citrate as recited by claim 8) as is recited by claim 1; 
Nor a kit comprising at least one container for holding a urine sample comprising at least one container for holding a urine sample comprising at least one calcium-specific reporter dye, at least one modifier of calcium oxalate comprising a citrate, and an alkali metal oxalate sample; and a chart for comparing color of urine samples added to the first and second containers, wherein the colors on the chart are colors known to be observed for an alkali metal oxalate concentration or the absence of alkali metal oxalate, a concentration of free calcium ions, and a calcium-specific reporter dye as is recited by claim 19; 
incubating at least one sample formed with a modifier of calcium oxalate comprising a citrate; determining a minimum concentration of alkali metal oxalate required to precipitate calcium oxalate, wherein a lower minimum concentration of alkali metal oxalate required to precipitate the calcium oxalate is associated with a higher risk of calcium oxalate stone formation in the urinary tract of the animal.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797